TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00402-CV



                                     In re Leon Posada


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                          MEMORANDUM OPINION


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: June 27, 2018